Case 1:19-cv-06738-RRM-VMS Document 21 Filed 05/27/20 Page 1 of 1 PageID #: 86




                          KORSINSKY & KLEIN, LLP
                                           2926 Avenue L
                                      Brooklyn, New York 11210


                                           TEL: (212) 495-8133
                                         WWW.KKLAWFIRM.COM


  PARTNERS:                                                            ASSOCIATES:
  MICHAEL KORSINSKY, ESQ. *                                            SAMUEL DIAMANTSTEIN, ESQ.*
  JOSEPH KLEIN, ESQ., CPA*                                             ADAM M. BIRNBAUM, ESQ. **
                                                                       MARC ILLISH, ESQ.
  COUNSEL:                                                             SANDRA DAVERMANN, ESQ.***
  DANIEL LIEBERMAN, ESQ.                                               KENNETH RENOV, ESQ.*

  MANHATTAN OFFICE                                                       * Admitted in NY & NJ
  One Penn Plaza, Suite 1920                                            ** Admitted in NY & MA
  New York, New York 10119                                             *** Admitted in NY & NC

                                                                 May 27, 2020
 VIA ECF ONLY
 Honorable Roslynn R. Mauskopf, USDJ
 United States Courthouse
 225 Cadman Plaza East
 Brooklyn, New York 11201

                                       Re: Gabriel v. Newrez LLC
                                       19-CV-6738 (RRM)(VMS)
 Dear Judge Mauskopf,

        This office represents the plaintiff in the matter referenced above and in accord with Your
 Honor's Individual Rule II(E), we seek an extension of time to move to strike several affirmative
 defenses asserted in defendant’s answer pursuant to FRCP 12(f)(2). This is the first request for
 such an extension.

         Defendant served its answer on May 6, 2020 thereby setting the deadline to serve a motion
 to strike on May 27, 2020. In the meantime, counsel for the parties conferred on the possibility of
 stipulating to the withdrawal of the defenses. However, defendant just confirmed that it seeks to
 maintain the defenses, but also graciously consented to a 14-day extension for plaintiff to file such
 a motion. We expect that if the motion is granted, it would narrow the issues in the case, as well
 as discovery.

          I am currently out on parental leave, but I will have the pre-motion conference request
 letter filed by the requested time.

         Thank you for your consideration of this matter.

                                                                 Respectfully submitted,
                                                                 KORSINSKY & KLEIN, LLP

                                                                 By: /s/ Adam M. Birnbaum
                                                                         Adam M. Birnbaum, Esq.
 CC: Opposing Counsel via ECF
